      Case 1:20-cv-00046-DAD-JDP Document 9 Filed 08/04/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       RICHARD C. ACORD,                                No. 1:20-cv-00046-NONE-JDP
12                        Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS TO DISMISS THE
13             v.                                         PETITION FOR FAILURE TO PROSECUTE
14       THE STATE OF CALIFORNIA, et al.,                 (Doc. No. 8)
15                        Defendant.                      ORDER DIRECTING THE CLERK’S OFFICE
                                                          TO CLOSE THIS CASE
16

17

18

19            Plaintiff f Richard C. Acord, a current or former pretrial detainee, proceeds in this civil

20   action under 18 U.S.C. § 1983. On June 22, 2020, the magistrate judge issued findings and

21   recommendations that plaintiff’s petition be dismissed for failure to prosecute. (Doc. No. 8.) The

22   findings and recommendations were served on plaintiff and contained notice that objections

23   thereto were to be filed within thirty days after service. The findings and recommendations were

24   returned as undeliverable, and plaintiff has not updated his address or otherwise responded.1

25   /////

26
27   1
      All mail sent to plaintiff’s address of record since early February 2020 has been returned as
     undeliverable. Local Rule 183 requires all persons appearing in propria persona to notify the
28   court of any change of address within 63 days. That 63-day period has long since expired.
                                                         1
     Case 1:20-cv-00046-DAD-JDP Document 9 Filed 08/04/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file the court concludes that the

 3   magistrate judge’s findings and recommendations are supported by the record and proper

 4   analysis.

 5          Accordingly,

 6          1.      The findings and recommendations issued on June 22, 2020 (Doc. No. 8) are

 7                  adopted in full;

 8          2.      The complaint is dismissed for failure to prosecute; and,

 9          3.      The clerk of court is directed to assign a district judge to this matter for the

10                  purposes of closure and to close this case.

11   IT IS SO ORDERED.
12
        Dated:     August 4, 2020
13                                                       UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
